       18-10122-jlg      Doc 299      Filed 06/02/20 Entered 06/02/20 12:55:58               Blank Notice
                                            (wysiwyg) Pg 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                              One Bowling Green
                                           New York, NY 10004−1408


IN RE: Penny Ann Bradley                                  CASE NO.: 18−10122−jlg

Social Security/Taxpayer ID/Employer ID/Other Nos.:       CHAPTER: 11
xxx−xx−4106




                 NOTICE TO ALL CREDITORS AND INTERESTED PARTIES



Please be advised that all matters scheduled for June 4, 2020 have been adjourned to Thursday June 11, 2020 at 2:00
p.m.



Dated: June 2, 2020                                        Vito Genna
                                                           Clerk of the Court
